                  Case 18-12012-LSS              Doc 1012       Filed 09/02/20        Page 1 of 3




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In re:                                                           Chapter 11

OPEN ROAD FILMS, LLC, a Delaware limited                         Case No.: 18-12012 (LSS)
liability company, et al.1,
                                                                 (Jointly Administered)
                                      Debtors.
                                                                 Re: Docket No. 979

CERTIFICATION OF COUNSEL REGARDING PLAN ADMINISTRATOR’S FOURTH
  (NON-SUBSTANTIVE) OBJECTION TO CERTAIN (A) DUPLICATIVE CLAIMS
           AND (B) INSUFFICIENT DOCUMENTATION CLAIMS

           The undersigned counsel for John Roussey (the “Plan Administrator”), acting on behalf of

Open Road Films, LLC, and its affiliated Debtors and debtors in possession (collectively, the

“Liquidating Debtors”), hereby certifies that:

                    1.       On May 29, 2020, the Plan Administrator filed with the United States

Bankruptcy Court for the District of Delaware (the “Court”) the Plan Administrator’s Fourth

(Non-Substantive) Objection to Certain (A) Duplicative Claims and (B) Insufficient

Documentation Claims [Docket No. 979] (the “Claims Objection”).

                    2.       Responses to the Claims Objection were to be filed on or before 4:00 p.m.

(Eastern Daylight Time) on June 12, 2020 (the “Response Deadline”).




1
    The Debtors and the last four digits of their taxpayer identification numbers include: Open Road Films, LLC (4435-
      Del.); Open Road Releasing, LLC (4736-Del.); OR Productions LLC (5873-Del.); Briarcliff LLC (7304-Del.);
      Open Road International LLC (4109-Del.); and Empire Productions LLC (9375-Del.). The Debtors’ address is
      1800 Century Park East, Suite 600, Los Angeles, CA 90067. Additional affiliated entities, including, but not
      limited to, IM Global LLC, Global Road Entertainment Television LLC (f/k/a IM Global TV LLC), Tang Media
      Partners LLC, and Global Road Entertainment LLC, are not debtors in these Cases and have not commenced
      chapter 11 cases.



DOCS_DE:230482.1
               Case 18-12012-LSS          Doc 1012     Filed 09/02/20     Page 2 of 3




                   3.     On July 1, 2020, a hearing was held on the Claims Objection before the

Bankruptcy Court (the “Court”). The Court provided comments to the Claims Objection and

indicated that it would sustain the Claims Objection with respect to the Duplicate Claims and

agreed to adjourn the hearing on the Claims Objection to the Insufficient Documentation Claims

to a future hearing date.


                   4.     On September 2, 2020, the Plan Administrator filed the Notice of

Withdrawal of Plan Administrator’s Fourth (Non-Substantive) Objection to Certain (A)

Duplicative Claims and (B) Insufficient Documentation Claims as it Relates to Proof of Claim No.

99 Filed By Facebook Inc. [Docket No. 1011].

                   5.     By agreement of the parties, the following claims have been adjourned to

the hearing on September 15, 2020 at 3:30 p.m. (Eastern Standard Time):

            Proof of Claim Number                  Claimant                    Status
           POC No. 305                    Spotify USA Inc.                    Adjourned
           POC No. 306                    Spotify USA Inc.                    Adjourned
           POC No. 308                    Spotify USA Inc.                    Adjourned
           POC No. 310                    Spotify USA Inc.                    Adjourned
           POC No. 311                    Spotify USA Inc.                    Adjourned
           POC No. 170                    Allied Integrated Marketing         Adjourned
           POC No. 72                     BLT Communications LLC              Adjourned
           POC No. 140                    Digital Cinema Distribution         Adjourned
                                          Coalition LLC
           POC No. 71                     Latham & Watkins LLP                Adjourned

                   6.     The Plan Administrator has not received any other responses or objections

to the Claims Objection, and no other responses or objections appear on the Court’s docket in these

cases.

                   The Plan Administrator has revised the proposed order and the applicable exhibits

(the “Proposed Order”) with respect to the Duplicate Claims. A copy of the Proposed Order is

attached hereto as Exhibit A.


DOCS_DE:230482.1
               Case 18-12012-LSS         Doc 1012    Filed 09/02/20   Page 3 of 3




                   WHEREFORE, the Plan Administrator respectfully requests that the Court enter

the Proposed Order, substantially in the form attached hereto as Exhibit A at the convenience of

the Court.


 Dated: September 2, 2020                      PACHULSKI STANG ZIEHL & JONES LLP


                                               /s/ Colin R. Robinson
                                               Robert J. Feinstein (NY Bar No. 1767805)
                                               Scott L. Hazan (NY Bar No. 1002013)
                                               Colin R. Robinson (DE Bar No. 5524)
                                               919 North Market Street, 17th Floor
                                               P.O. Box 8705
                                               Wilmington, DE 19899 (Courier 19801)
                                               Telephone: 302-652-4100
                                               Facsimile: 302-652-4400
                                               E-mail: rfeinstein@pszjlaw.com
                                                         shazan@pszjlaw.com
                                                         crobinson@pszjlaw.com

                                               Counsel for the Plan Administrator




DOCS_DE:230482.1
